Citation Nr: 0206962	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  02-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a thoracotomy scar.

2.  Entitlement to service connection for injuries to the 
rectus abdominis and external oblique muscles.

3.  Whether a prior final rating decision of the Chicago, 
Illinois VA Regional Office, dated in October 1945, was 
clearly and unmistakably erroneous for failing to service-
connect the veteran for injuries to his rectus abdominis and 
external oblique muscles.

4.  Entitlement to an increased evaluation in excess of 40 
percent for a pleural cavity injury of the left chest.

5.   Entitlement to an increased evaluation in excess of 40 
percent for thrombophlebitis with varicosities of the right 
leg.

6.   Entitlement to an increased evaluation in excess of 40 
percent for thrombophlebitis with varicosities of the left 
leg.

7.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of an increased evaluation for 
thrombophlebitis with varicosities of the right leg.

8.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of an increased evaluation for 
thrombophlebitis with varicosities of the left leg.

9.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.  His service records show that he is a World War II 
combat veteran of the Western European Theater and that his 
military decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2001 and August 
2001 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2001 the veteran's attorney submitted 
correspondence which indicated that he was also claiming 
entitlement to service connection for shell fragment wound 
scars, to be added as a separate and additional disability 
resulting from his service-connected shell fragment wound of 
the left chest.  The veteran's attorney specifically 
distinguished the claimed shell fragment wound scars from the 
thoracotomy scars (for which the veteran has already been 
awarded service connection).  As the issue of entitlement to 
service connection for shell fragment wound scars has not 
been adjudicated, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From the time of September 25, 1945, to the present time, 
the service-connected thoracotomy scar is manifested by a 
well-healed linear scar measuring approximately 6 1/2 inches in 
length, located over his left posterior chest, which is 
nontender and nonadherent.

2.  The veteran does not have a current diagnosis of injury 
of his rectus abdominis and external oblique muscles.

3.  The determinations of the October 1945 rating decision of 
the Chicago, Illinois VA Regional Office applied existing 
statutes and regulations and was supported by evidence then 
of record; the rating decision did not involve undebatable 
error in failing to service-connect injuries of the rectus 
abdominis and external oblique muscles which, had it not been 
made, would have manifestly changed the outcome of the 
decision.

4.  When the Chicago, Illinois VA Regional Office decided the 
claim in October 1945, the correct facts as they were known 
at the time were before this Regional Office, and it 
correctly applied the applicable laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a 
thoracotomy scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).

2.  A chronic disability due to injury of the rectus 
abdominis and external oblique muscles was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

3.  The October 1945 rating decision of the Chicago, Illinois 
VA Regional Office  which did not contain CUE for failing to 
service-connect injuries of the rectus abdominis and external 
oblique muscles.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

  The record shows that veteran has received direct notice 
from the RO in correspondence dated in May 2001 of the 
implementation of the VCAA and also that his claims were 
adjudicated under its provisions.  In this correspondence, 
the RO informed the veteran that VA would assist him in 
obtaining evidence and asked him to identify any additional 
evidence that might be available.  

This case has been porperly developed under the provisions of 
the VCAA.  The veteran and his attorney have been made aware 
of the information and evidence necessary to sybstantiate the 
claims, and, with regard to the claims for claims for an 
increased rating for a thoracotomy scar, service connection 
for injuries of the rectus abdominis and external oblique 
muscles the record does not indicate that additional relevant 
evidence is available.  Accordingly, it is proper to decide 
the merits of these claims. 


(a.)  Entitlement to an increased (compensable) evaluation 
for a thoracotomy scar.

This case is based on an appeal of a June 2001 RO decision, 
which had granted the veteran service connection for a 
thoracotomy scar effective from September 25, 1945, the date 
following his separation from active duty, based on a finding 
by the RO that there was clear and unmistakable error with 
regard to the initial rating decision of October 1945 which 
failed to consider the veteran's thoracotomy scar as a 
separate and distinct disability directly related to his 
period of active duty.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected thoracotomy scar 
for separate periods of time, from September 25, 1945, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records show that he sustained 
multiple penetrating shell fragment wounds to his left 
posterior chest in February 1945.  Treatment included a left 
posterior thoracotomy in which his spleen and various foreign 
bodies were removed and his diaphragm was sutured.  In July 
1945, his thoracotomy wound was examined and characterized as 
well-healed and was observed to pull upward when he coughed.  

A VA medical report dated in December 1946 shows that the 
veteran had a 6-inch scar over the splenic area of the 
posterior surface of his left side.  At the time, no 
indication of any symptom was associated with this finding.

A VA medical report dated in February 1951 shows a finding of 
a surgical scar, residual of the thoracotomy, which was 
described as being linear, measuring 6 1/2 inches in length, 
well-healed, nonadherent, nontender and asymptomatic.  The 
examination notes that there was some adherence of the muscle 
affected by the missile wound.  However, this adherence was 
not associated with the service-connected thoracotomy scar.  
The report also notes that no herniation through the scar was 
observed.  

The report of a September 1990 VA examination shows that the 
veteran's thoracotomy scar was well-healed, nontender and 
without deformity.  

The report of a January 2001 VA examination shows that the 
veteran's thoracotomy scar displayed darker pigmentation than 
the surrounding skin.  It was described as being smooth in 
texture and without redness, erythema or tenderness.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

38 C.F.R. § 4.118, Diagnostic Code 7803 (2001) provides a 10 
percent rating for superficial scars which are poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
(2001) provides a 10 percent rating for superficial scars 
which are tender and painful on objective demonstration.  
Otherwise, Diagnostic Code 7805 (2001) allows scars to be 
rated based on limitation of function of part affected.

Applying the criteria to the medical findings, noncompensable 
rating currently assigned appropriately represents the degree 
of impairment produced by the veteran's service-connected 
thoracotomy scar.  The evidence shows that the scar is 
located on his posterior abdomen and is not deemed to be 
repugnant in appearance or disfiguring as would a scar of his 
head, face or neck.  The scar is not painful, poorly 
nourished or ulcerating and is also not shown to be adherent 
to the underlying tissues.  Therefore, the criteria for a 
compensable rating under Diagnostic Codes 7803, 7804 and 7805 
are not applicable in the present case.  The medical evidence 
shows that the thoracotomy scar has remained essentially 
asymptomatic since its effective date of service-connection 
on September 25, 1945.  Therefore, the veteran's claim for an 
compensable evaluation for this disability must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background pertaining to the veteran's claim of 
entitlement to service connection for injuries of the rectus 
abdominis and external oblique muscles and the issue of 
whether a prior final rating decision of the Chicago, 
Illinois VA Regional Office, dated in October 1945, was 
clearly and unmistakably erroneous for failing to service-
connect injuries of the rectus abdominis and external oblique 
muscles.

The veteran specifically claimed entitlement to VA 
compensation for injuries of his rectus abdominis and 
external oblique muscles when he filed his service connection 
claim in February 2001.  Review of his service medical 
records show that while engaged in combat in France on 
February 27, 1945, he was accidentally wounded in a 
"friendly fire" incident in which he was struck by 
fragments from an exploding American mortar grenade.  The 
records show that he incurred a penetrating wound of his left 
posterior chest and abdomen, with the entry point of the 
missile at the level of his 10th rib interspace.  The missile 
track went superiorly and medially, entering through the 10th 
rib mid-posteriorly and perforating the diaphragm without 
entering the lung, entering the spleen at the contiguous part 
and emerging from the spleen's  hilum to lodge between layers 
of the gastrosplenic ligament.  

Treatment of the veteran's wound involved a left posterior 
thoracotomy in which his lacerated spleen and foreign bodies 
were removed and his diaphragm sutured.  An incision was made 
over the 10th rib to resection the anterior portion of the 
rib to 3 centimeters posterior to angle.  A 5-centimeter tab 
in the diaphragm was enlarged and his spleen and foreign 
bodies were removed.  The diaphragm was sutured and the chest 
closed with sutures.  According to the records, the veteran 
tolerated the procedure well.  Thereafter, the records show 
that complications arose with regard to bilateral 
thrombophlebitis of the lower extremities related to the 
shell fragment wound but no complaints pertaining to his 
chest wound or adjacent musculature were reported by the 
veteran.

The report of a July 1945 medical examination shows that the 
veteran's thorax displayed symmetrical and normal respiratory 
movements.  There was a scar over his left 10th rib secondary 
to surgery.  The removed section of his 10th rib was not 
regenerated.  The abdominal wall was well-supported with no 
palpable abdominal tumors, and no abnormal scars, tenderness 
or rigidity.  Examination of his muscular system revealed 
some atrophy of the intercostal muscles between his 10th left 
interspace.

(The above was the evidence of record at the time of the 
October 1945 rating decision of the Chicago, Illinois VA 
Regional Office.)

The reports of VA examinations conducted in December 1946 and 
April 1947 do not show a diagnosis of a muscle injury to the 
veteran's abdomen or any complaints from him of 
symptomatology relating to such.  The examiner who wrote the 
December 1946 examination report indicated that this was the 
first medical examination that the veteran received since his 
separation from active duty.

The report of a February 1951 VA examination shows a 
diagnosis of multiple scars of the left chest which were 
residuals of a penetrating shell fragment wound and surgery, 
with muscle tissue loss and atrophy of the left latissimus 
dorsi.

The report of a September 1990 VA examination shows that the 
veteran's history of a shell fragment wound of his left 
posterior chest in 1945 was considered by the examiner, who 
then reported that "since then (the) left chest has healed 
well and (has) never been a problem."  Examination of the 
chest shows a well-healed posterior scar and lungs which were 
clear on auscultation without tenderness or deformity.  The 
assessment was status post chest wound, well-healed, no 
symptoms.

The report of a January 2001 VA examination shows that there 
were no abnormalities observed with regard to the veteran's 
chest and musculature.

In August 2001, the veteran underwent a private medical 
examination which was conducted by Vernon F. Garwood, M.D., 
on referral from the veteran's representative.  Dr. Garwood 
reported that the examination was conducted in relation to 
the veteran's claim for VA compensation for injuries of his 
rectus abdominis and external oblique muscles.  Dr. Garwood 
reviewed the veteran's medical history, noting that in 1945 
he sustained a shell fragment wound in which the missile 
entered his left lower thoracic area at or just behind the 
mid-axillary line, transversing and damaging several ribs 
including the intercostal muscles, and then went through his 
diaphragm and injured his spleen.  He underwent debridement 
of the rib fragments, repair of his diaphragm, removal of 
shell fragments from his upper left quadrant and a 
splenectomy.  Dr. Garwood presented the following 
observation:

"There was no mention of further muscle damage as I have 
reviewed the record and specifically of the external oblique 
or rectus abdominis.  (The veteran) has had no signs of 
symptoms of defect of abdominal wall muscles."

Dr. Garwood's examination revealed intact rectus and 
abdominal wall muscles.  His impression was previous shell 
fragment injury, left posterior thorax, at about the 10th 
interspace with injury of ribs, diaphragm and spleen (no 
specific mention of rectus abdominis or external oblique 
injury and none related clinically).  In his commentary, Dr. 
Garwood stated that at this point he could not define any 
specific injury to the veteran's rectus abdominis or external 
oblique muscles.  However, he further stated that this was 
not to say that there was no actual injury from the shell 
fragments after having crossed from the posterior thorax 
wall, diaphragm, spleen and to the inner aspect of the 
abdominis and abdominal wall but he did not find specific 
mention of this in the available records clinically.


(b.) Entitlement to service connection for injuries of the 
rectus abdominis and external oblique muscles.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of musculoskeletal pain or 
evidence of a penetrative missile wound incurred in service 
will necessarily permit service connection for a chronic 
disability due to muscle injury, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

As previously discussed in the evidence, the veteran's 
service medical records do not show that his rectus abdominis 
and external oblique muscles were injured during his period 
of active service.  We note that the rectus abdominis and 
external oblique muscles are located on the anterior side of 
the chest and that the veteran's shell fragment injury was 
located on the posterior side of his chest.  While some 
atrophy of his left latissimus dorsi muscle and the 
intercostal muscles between his 10th left rib was shown in 
the records, these are not the same muscles as those for 
which he claims entitlement to service connection.  The 
veteran's post-service medical records fail to indicate the 
presence of a chronic disability due to injury of his rectus 
abdominis and external oblique muscles.  We take special note 
of Dr. Garwood's evaluation of August 2001, in which he 
reviewed the veteran's medical history and concluded that 
there was no showing of injury of his rectus abdominis and 
external oblique muscles in service and no clinical 
indication of a current injury of his rectus abdominis and 
external oblique muscles.  As there is no objective evidence 
to support a finding of a chronic disability due to injury of 
the veteran's rectus abdominis and external oblique muscles 
in service, his service connection claim in this regard must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(c.)  Whether a prior final rating decision of the Chicago, 
Illinois VA Regional Office, dated in October 1945, was 
clearly and unmistakably erroneous for failing to service-
connect injuries of the rectus abdominis and external oblique 
muscles.

The appellant claims that the Chicago, Illinois VA Regional 
Office rating decision of October 1945 was clearly and 
unmistakably erroneous for failing to service-connect muscle 
injuries of his rectus abdominis and external oblique 
muscles.  The appellant claims that service connection should 
have been awarded for these claimed muscle disabilities as 
being related to his shell fragment wound which occurred 
during his period of active duty.  Under applicable criteria, 
previous determinations which are final and binding, 
including decisions as to entitlement to service connection 
for specific disabilities, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R.§ 
3.105(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell. In Fugo the 
Court stated,

". . .CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different but 
for the error. . .   If a claimant-appellant 
wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged 
error is and, unless it is the kind of error. . .  
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but 
for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger."

Fugo v. Brown, 6 Vet. App. 40, at 44 (1993).

A review of the veteran's contentions of February 2001 shows 
that his primary assertion is that there was a clear and 
unmistakable error in the Regional Office's review of the 
evidence of record at the time of the October 1945 rating 
decision.  The veteran does not assert that there was a 
misapplication of the pertinent laws and regulations 
governing service connection.  In any case, the laws and 
regulations regarding service connection for disabilities on 
a direct basis (as is claimed here) have remained 
fundamentally unchanged.  

According to the veteran's contentions, his service medical 
records clearly showed a penetrating shell fragment wound of 
his rectus abdominis and external oblique muscles.  Based on 
this contention, he asserts that the October 1945 rating 
decision was clearly and unmistakably erroneous for failing 
to service-connect these muscle injuries on a direct basis.  
All medical evidence which was of record and before the 
Chicago, Illinois, VA Regional Office at the time of the 
October 1945 rating decision consisted of the veteran's 
service medical records.  These clearly show that the only 
muscles which were affected by the shell fragment wound he 
sustained in service were his left latissimus dorsi muscle 
and the intercostal muscle of his 10th left rib interspace.  
Review of the medical records showing the track of the 
missile wound fails to show that the shell fragments affected 
his rectus abdominis and external oblique muscles in any way.  
The text of the October 1945 decision states that the 
"rating was made on incomplete records from the Service 
Department. . ."  However, notwithstanding this, the fact 
remains that even if all available medical evidence in 
existence at the time of October 1945 rating decision were 
present for review by the Chicago, Illinois, VA Regional 
Office, these would still not have shown a penetrating shell 
fragment wound of the veteran's rectus abdominis and external 
oblique muscles.  Therefore, the Chicago, Illinois, VA 
Regional Office would not have arrived at any conclusion 
other than finding that the veteran did not have injuries of 
his rectus abdominis and external oblique muscles in its 
October 1945 rating decision.

To the extent that the veteran has argued that the Chicago, 
Illinois, VA Regional Office had improperly weighed and 
evaluated the evidence before it in October 1945, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.


ORDER

A compensable evaluation for a thoracotomy scar is denied.

Service connection for injuries of the rectus abdominis and 
external oblique muscles is denied.

The October 1945 rating decision of the Chicago, Illinois VA 
Regional Office did not involve CUE for failing to service-
connect injuries of the rectus abdominis and external oblique 
muscles.


REMAND

This case must be remanded because the veteran's attorney has 
presented additional claims that are inextricably with some 
of the claims currently on appeal.  

In February 2002 the veteran's attorney asked for review 
under 38 C.F.R. § 3.105(a) (2001) of the evaluations assigned 
to his service-connected disabilities in the prior final 
rating decisions.  In this regard, the attorney specifically 
named the Regional Office decisions of January 1991 and 
February 1951 with respect to the evaluations assigned to the 
veteran's thrombophlebitis, and the Regional Office decisions 
of May 1947 and October 1945 with respect to the evaluations 
assigned to the residuals of a shell fragment wound of the 
left chest.  As the provisions of 38 C.F.R. § 3.105(a) 
address the matter of clear and unmistakable error (CUE) in 
Regional Office decisions, the attorney's statements are new 
claims of CUE with respect to the prior final rating 
decisions of January 1991, February 1951, May 1947 and 
October 1945.  The outcomes of these unadjudicated CUE claims 
may change the outcomes of the claims for earlier effective 
dates for increased ratings for thrombophlebitis and TDIU.  
For this reason, the CUE claims are inextricably intertwined 
with the claims currently on appeal.  As directed by the 
United States Court of Appeals for Veterans Claims in Harris 
v. Derwinski, 1 Vet. App. 180 (1991), such inextricably 
intertwined claims must be developed by the RO before the 
Board addresses the earlier effective date claims.

The RO must take appropriate steps to develop and adjudicate 
the aforementioned CUE claims.  If any of the CUE claims are 
not resolved in the veteran's favor, the RO should ensure 
that the veteran is afforded an opportunity to complete the 
procedural steps for an appeal, as outlined in 38 U.S.C.A. § 
7105 (West 1991). 

Additionally, further evidentiary development by the RO is 
required before the increased rating claims for bilateral 
thrombophlebitis and residuals of a shell fragment wound of 
the left chest may be adjudicated by the Board.  The VA 
general medical examination report of January 2001 noted that 
the veteran had been previously treated at St. Francis 
Medical Center for his thrombophlebitis with varicosities of 
the left and right legs during the period of November 9 - 12, 
1999.  As these relevant private medical records have not 
been associated with the claims file, the RO must attempt to 
obtain copies of these records for inclusion in the evidence.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Thereafter, the 
veteran should be provided with a VA examination which will 
include pulmonary function tests that will address all the 
pertinent rating criteria contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6843 for evaluating his pleural cavity injury 
of the left chest.  The veteran should also be scheduled for 
a VA examination, with special attention directed towards the 
vascular system of his lower extremities, that will address 
all the pertinent rating criteria contained 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 for evaluating thrombophlebitis 
with varicosities of the right and left leg.


Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate 
the veteran's CUE claims with respect to 
the evaluations assigned to bilateral 
thrombophlebitis in the Regional Office 
decisions dated in January 1991and 
February 1951, and the evaluations 
assigned to shell fragment wound 
residuals of the left chest in the 
Regional Office decisions dated in May 
1947 and October 1945.  If any of these 
CUE claims are denied, the veteran and 
his attorney must be informed of the 
veteran's appellate rights and notified 
of all requirements for completing an 
appeal of these denied decisions in 
accordance with the provisions of 38 
U.S.C.A. § 7105 (West 1991) and 38 
C.F.R. § 20.302 (2001).  These 
requirements include a timely Notice of 
Disagreement, a Statement of the Case, 
and a timely Substantive Appeal.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file the records pertaining to this 
treatment for thrombophlebitis with 
varicosities of the left and right legs 
at St. Francis Medical Center during the 
period of November 9 - 12, 1999.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a cardiac 
examination and a pulmonary function 
test to show the nature and extent of 
impairment of his respiratory system due 
to his pleural cavity injury.  The 
claims folder should be made available 
for the examiner(s) to review.  The 
examiner(s) should answer the following 
questions:

(a)  	Is the veteran's 
Forced Expiratory Volume in 
one second (FEV-1) 40 to 55 
percent of the predicted 
value or less than 40 
percent?

(b)	Is the veteran's ratio of 
Forced Expiratory Volume in 
one second to Forced Vital 
Capacity (FEV-1/FVC) 40 to 55 
percent of the predicted 
value or less than 40 
percent?

(c)	Is the veteran's 
Diffusion Capacity of the 
Lung for Carbon Monoxide by 
the Single Breath Method 
(DLCO (SB)) 40 to 55 percent 
of the predicted value or 
less than 40 percent?

(d)  	Is the veteran's 
maximum oxygen consumption 15 
to 20 milliliters per 
kilogram per minute (with 
cardiorespiratory limit)?

(e)	Is the veteran's maximum 
exercise capacity less than 
15 milliliters per kilogram 
per minute oxygen consumption 
(with cardiac or respiratory 
limitation)?

(f)	Does the veteran exhibit 
cor pulmonale (right heart 
failure)?

(g)	Does the veteran exhibit 
right ventricular 
hypertrophy?

(h)	Does the veteran exhibit 
pulmonary hypertension (shown 
by Echo or cardiac 
catheterization)?

(i)	Does the veteran exhibit 
episode(s) of acute 
respiratory failure?

(j)	Does the veteran require 
outpatient oxygen therapy?

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to show the nature and 
extent of impairment of the peripheral 
vascular system of both his lower 
extremities due to thrombophlebitis with 
varicosities.  The claims folder should 
be made available for the examiner(s) to 
review.  The examiner(s) should answer 
the following questions with respect to 
each leg:

(a)	Does the lower extremity 
in question exhibit 
persistent edema and stasis 
pigmentation or eczema, with 
or without intermittent 
ulceration?

(b)	Does the lower extremity 
in question exhibit 
persistent edema or 
subcutaneous induration, 
stasis pigmentation or 
eczema, and persistent 
ulceration?

(c) 	Does the lower extremity 
in question exhibit massive 
board-like edema with 
constant pain at rest?

5.  After the development requested 
above has been completed, the RO should 
review the veteran's claims folder and 
ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.

6.  The RO should readjudicate the 
appellant's claim for an increased 
evaluation for a pleural cavity injury 
of the left chest.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

7.  The RO should readjudicate the 
appellant's claims for an increased 
evaluation for thrombophlebitis with 
varicosities of the right and left leg.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further 
review.

8.  The RO should readjudicate the 
appellant's claims for an earlier 
effective date prior to October 16, 
1999, for the increased evaluation 
awards for thrombophlebitis with 
varicosities as they pertain to each 
leg.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further 
review.

9.  The RO should readjudicate the 
appellant's claim for an earlier 
effective date prior to October 16, 
1999, for an award of a TDIU due to his 
service-connected disabilities.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



